EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
The objections to claims 2 and 5 for minor informalities and the rejections of claims 6 and 14 under 35 USC § 112 are withdrawn in view of the amendments filed 31 January 2022. 

Terminal Disclaimer
The terminal disclaimer filed on 31 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Segina; Daniel Nick et al. (US 8790321 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 1-19 are allowed.
Reasons for Allowance
Applicant’s arguments filed 31 January 2022 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Hynes, Richard A. et al. (US 20030130594 A1), the closest art of record, describes a bone collection system (¶ [0009], [0020] selective filtering system 20), comprising a first stage filter (¶ [0021], bone collection filter cartridge 30). 


Also of record, Crocker; Michael D. et al. (US 20070276352 A1) discloses a device and method for extraction of bone marrow derived stem cells (¶ [0003], [0011], [0026], [0071] FIG. 1 illustrates a tissue disruption and aspiration device 100), comprising: 
first and second stage filters (¶ [0081] An optional first aspiration filter 328 can be positioned in the flow between the aspiration port 322 and the aspirant reservoir 326 while an additional optional second aspiration filter 330 can be positioned in the aspirant reservoir 326, e.g., near the inlet port). 
However, neither of the two filters are removable, and Crocker does not teach or suggest that the second stage filter includes a biocompatible substrate. 

Another cited reference, Hedrick, Marc H. et al. (US 20050025755 A1), discloses methods of administering adipose tissue to patients (¶ [0010], [0010], [0014], [0018], [0068], system 10); comprising first and second stage filters (¶ [0071], the collection chamber 20 has a prefixed filter 28 with a plurality of pores ranging from 80 to 400 microns; ¶ [0099], the filter assembly 36 comprises a first filter, a second filter, and a third filter; ¶ [0117], filter assembly 36, which includes two filters, such as large pore filter 36a, and small pore filter 36b); and a centrifuge (¶ [0124] In other embodiments, 
However, Hedrick lacks a removable second stage biocompatible substrate filter and instead calls for rinsing or vibrating the filters to dislodge captured material (¶ [0119], A vibrating member may also be provided in connection with the processing chamber 30 to facilitate concentrating of the cells in the composition. In one embodiment, the vibrating member may be coupled to the filter 36b (e.g., the small pore filter)). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Dowd; Michael et al. (US 6436138 B1) discloses a system including only a single stage filter (col. 5, lines 60-65, A perforated stainless steel screen 110 is supported on the upper surface of stand 102. The screen 110 is replaceable), and lacks a second stage filter. 

Ito; Michio (US 5618339 A) describes a treatment method comprising at least a first stage filter (col. 4, lines 1-10, In a step S108, the extract is filtered to collect mother liquor. The mother liquor is subjected to vacuum condensation at a step S109 and cooled at 10.degree. C. in a step S110 to be solidified into a solidified material).  However, Ito lacks a removable second stage biocompatible substrate filter. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781